Citation Nr: 1710248	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-36 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to the service-connected bilateral arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to February 1967.  He in the Republic of Vietnam and was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for sleep apnea, as secondary to pain resulting from his service-connected bilateral arm disability. In December 2013, he was afforded a VA examination to determine the etiology of sleep apnea; however, the examination was not adequate.

Notably, the examiner diagnosed the Veteran with sleep apnea, but simply opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of his service connected bilateral arm disability.  However, the examiner failed to address direct causation and did not provide sufficient rationale for the opinion on secondary causation other than to state that the etiology of sleep apnea is not related to chronic pain with no further explanation or supporting treatise evidence. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  

Further, the examiner failed to address whether the Veteran's sleep apnea was aggravated by the service-connected bilateral arm disability.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes). 

Given the inadequacies in the medical opinion of record, a remand is warranted in order to obtain an addendum opinion that addresses the questions delineated below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion from the December 2013 VA examiner. If the 2013 examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide the requested opinion.  The electronic claims file must be reviewed by the examiner.  

Based on a detailed review of the evidence of record, the examiner must offer an opinion as to the following:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability had its onset in, or is otherwise related to his period of active military service?  
b.) Notwithstanding the above, the examiner should provide an opinion as to whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) caused or aggravated beyond its natural progression by the service-connected bilateral arm disability. If aggravation is found, the examiner is requested to provide the baseline level of severity prior to aggravation. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, review the addendum report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, implement corrective procedures.

3.  Thereafter, readjudicate the claim for service connection for sleep apnea, to include as secondary to the service-connected bilateral arm disability. If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him with a Supplemental Statement of the Case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




